Exhibit 10.1

SEVERANCE AND GENERAL RELEASE AGREEMENT

 

This Severance and General Release Agreement (“Agreement”) is made and entered
into effective as of February 1, 2008 (the “Effective Date”) by and between the
following Parties:  (i) Heeling Sports Limited, a Texas limited partnership (the
“Company”) and (ii) Michael G. Staffaroni (the “Employee”).  The Company and the
Employee are collectively referred to herein as the “Parties.”

 

WHEREAS, beginning on or about July 24, 2000, the Employee was engaged by the
Company as Chief Executive Officer, and then became employed as Chief Executive
Officer as of January 16, 2001 and as President in 2006;

 

WHEREAS, effective as of May 19, 2006, the Employee and the Company entered into
an AMENDED AND RESTATED EMPLOYMENT AGREEMENT, INCLUDING AGREEMENT TO ARBITRATE,
NONCOMPETITION AGREEMENT, AND NONDISCLOSURE AGREEMENT, a true and correct
conformed copy of which is attached as Exhibit A to this Agreement (the
“Employment Agreement”);

 

WHEREAS, as of the Effective Date, the Employee’s employment with the Company
ended due to Employee’s resignation;

 

WHEREAS, the Employee, on the one hand, and the Company, on the other hand,
desire to compromise and settle fully and finally, by the execution of this
Agreement, all claims and causes of action of any kind whatsoever, whether known
or unknown, which have arisen prior to or at the time of the execution of this
Agreement, for any matter, including, but in no way limited to, any and all
claims, controversies and causes of action arising out of or related to the
Employee’s employment with and/or departure from the Company, and the terms and
amount of severance payable to Employee under the Employment Agreement, and the
Parties are desirous of reducing this Agreement to writing;

 

NOW, THEREFORE, in full compromise, release and settlement, accord and
satisfaction, and discharge of all claims and causes of action, known or
unknown, possessed by or belonging to the Employee on the one hand, and the
Company on the other hand, for and in consideration of the above recitals and
the mutual promises, covenants and agreements set forth herein, and the benefits
flowing therefrom, and other good and valuable consideration, the adequacy of
which the Parties hereby acknowledge for all purposes, including the purpose of
enforcing this Agreement, the Parties to this Agreement covenant and agree as
follows:

 


1.                                       MUTUAL GENERAL RELEASES:


 


A.                                       EMPLOYEE, INDIVIDUALLY, AND ON BEHALF
OF, AS APPLICABLE, EMPLOYEE’S CURRENT, FORMER, AND SUCCESSOR ATTORNEYS,
REPRESENTATIVES, GUARDIANS, HEIRS, ASSIGNS, SUCCESSORS, EXECUTORS,
ADMINISTRATORS, INSURERS, SERVANTS, AGENTS, EMPLOYEES, AFFILIATES, AND ENTITIES
DOES HEREBY GENERALLY RELEASE, ACQUIT, AND DISCHARGE THE COMPANY, AND AS
APPLICABLE, ITS RESPECTIVE CURRENT, FORMER, AND SUCCESSOR OFFICERS, EMPLOYEES,
AGENTS, ATTORNEYS, ASSIGNS, REPRESENTATIVES, DIRECTORS, SHAREHOLDERS, OWNERS,
SERVANTS, ADMINISTRATORS, INSURERS, PARENTS,


 


 


1

--------------------------------------------------------------------------------



 


SUBSIDIARIES, AFFILIATES, AND RELATED CORPORATIONS, FIRMS, ASSOCIATIONS,
PARTNERSHIPS, AND ENTITIES, SPECIFICALLY INCLUDING THE OTHER HEELYS RELEASEES
(AS DEFINED BELOW), FROM ANY AND ALL CLAIMS AND CONTROVERSIES (AS DEFINED
BELOW), INCLUDING WITHOUT LIMITATION, ANY AND ALL OBLIGATIONS UNDER THE
EMPLOYMENT AGREEMENT; PROVIDED, HOWEVER, THAT NOTHING IN THIS AGREEMENT WILL BE
CONSIDERED A RELEASE OF EMPLOYEE’S CLAIMS, IF ANY, FOR VESTED EMPLOYMENT
BENEFITS PURSUANT TO THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974 AS
AMENDED, WORKER’S COMPENSATION INSURANCE COVERAGE, AND/OR UNEMPLOYMENT INSURANCE
COVERAGE, OR THE COMPANY’S BREACH OF THIS AGREEMENT.


 


B.                                      THE COMPANY DOES HEREBY GENERALLY
RELEASE, ACQUIT, AND DISCHARGE THE EMPLOYEE, INDIVIDUALLY, AND AS APPLICABLE,
EMPLOYEE’S CURRENT, FORMER, AND SUCCESSOR ATTORNEYS, REPRESENTATIVES, GUARDIANS,
HEIRS, ASSIGNS, SUCCESSORS, EXECUTORS, ADMINISTRATORS, INSURERS, SERVANTS,
AGENTS, EMPLOYEES, AFFILIATES, AND ENTITIES, FROM ANY AND ALL CLAIMS AND
CONTROVERSIES; PROVIDED, HOWEVER, THAT NOTHING IN THIS AGREEMENT WILL BE
CONSIDERED A RELEASE OF THE COMPANY’S CLAIMS, IF ANY, FOR THE EMPLOYEE’S BREACH
OF THIS AGREEMENT.


 


C.                                       NOTWITHSTANDING ANYTHING TO THE
CONTRARY HEREIN, THE COMPANY OR HEELYS, INC.’S OBLIGATIONS TO EMPLOYEE UNDER
THAT CERTAIN INDEMNIFICATION AGREEMENT, EFFECTIVE AUGUST 31, 2006 (THE
“INDEMNIFICATION AGREEMENT”), AND THIS AGREEMENT ARE NOT RELEASED, ARE NOT
AFFECTED, AND EXPRESSLY SURVIVE THE RELEASE HEREIN IN ALL RESPECTS.  SIMILARLY,
THE COMPANY OR HEELYS, INC.’S INDEMNIFICATION OBLIGATIONS TO EMPLOYEE UNDER
HEELYS, INC.’S ARTICLES OF INCORPORATION AND BYLAWS OR AT LAW ARE NOT RELEASED,
ARE NOT AFFECTED, AND EXPRESSLY SURVIVE THE RELEASE HEREIN.  AS OF THE EFFECTIVE
DATE OF THIS AGREEMENT, TO THE COMPANY’S KNOWLEDGE, EMPLOYEE HAS FULLY COMPLIED
WITH THE INDEMNIFICATION AGREEMENT.


 


2.                                       DEFINITIONS:


 


A.                                       FOR THE PURPOSES OF THIS AGREEMENT,
INCLUDING WITHOUT LIMITATION SECTION 1 OF THIS AGREEMENT, THE TERM “OTHER HEELYS
RELEASEES” MEANS ALL AFFILIATES OF THE COMPANY AND ALL OF THEIR RESPECTIVE
OFFICERS AND DIRECTORS.


 


B.                                      FOR THE PURPOSE OF THIS AGREEMENT, THE
TERM “CLAIMS AND CONTROVERSIES” MEANS THE FOLLOWING:  ALL CLAIMS, DEBTS,
DAMAGES, DEMANDS, LIABILITIES, BENEFITS, SUITS IN EQUITY, COMPLAINTS,
GRIEVANCES, OBLIGATIONS, PROMISES, AGREEMENTS, RIGHTS, CONTROVERSIES, COSTS,
LOSSES, REMEDIES, ATTORNEYS’ FEES AND EXPENSES, BACK PAY, FRONT PAY, SEVERANCE
PAY, PERCENTAGE RECOVERY, INJUNCTIVE RELIEF, LOST PROFITS, EMOTIONAL DISTRESS,
MENTAL ANGUISH, PERSONAL INJURIES, LIQUIDATED DAMAGES, PUNITIVE DAMAGES,
DISABILITY BENEFITS, FRAUD, INTEREST, EXPERT FEES AND EXPENSES, REINSTATEMENT,
OTHER COMPENSATION, SUITS, APPEALS, ACTIONS, AND CAUSES OF ACTION, OF WHATEVER
KIND OR CHARACTER, INCLUDING, BUT NOT LIMITED TO, ANY DISPUTE, CLAIM, CHARGE, OR
CAUSE OF ACTION ARISING UNDER THE CIVIL RIGHTS ACT OF 1964, TITLE VII, 42 U.S.C.
§§ 2000E ET SEQ., AS AMENDED (INCLUDING THE CIVIL RIGHTS ACT OF 1991), THE CIVIL
RIGHTS ACT OF 1866, 42 U.S.C. §§ 1981 ET SEQ., AS AMENDED, THE EQUAL PAY ACT, 29
U.S.C. §§ 201 ET SEQ., AS AMENDED, THE AMERICANS WITH DISABILITIES ACT OF


 


2

--------------------------------------------------------------------------------



 


1990, 42 U.S.C. §§ 12101 ET SEQ., AS AMENDED, THE AGE DISCRIMINATION IN
EMPLOYMENT ACT, 29 U.S.C. §§ 621 ET SEQ., AS AMENDED, THE EMPLOYEE RETIREMENT
INCOME SECURITY ACT OF 1974, 29 U.S.C. §§ 1001 ET SEQ., AS AMENDED, THE FAIR
LABOR STANDARDS ACT OF 1938, 29 U.S.C. §§ 201 ET SEQ., AS AMENDED, THE FAMILY
AND MEDICAL LEAVE ACT, 29 U.S.C. §§ 2601 ET SEQ., AS AMENDED, THE LABOR
MANAGEMENT RELATIONS ACT, 29 U.S.C. §§ 141 ET SEQ., AS AMENDED, THE EMPLOYEE
POLYGRAPH PROTECTION ACT, 29 U.S.C. §§ 2001 ET SEQ., AS AMENDED, RICO, 18 U.S.C.
§§ 1961 ET SEQ., AS AMENDED, THE OCCUPATIONAL SAFETY AND HEALTH ACT, 29 U.S.C.
§§ 651 ET SEQ., AS AMENDED, THE TEXAS DISCRIMINATION, RETALIATION, AND WRONGFUL
DISCHARGE LAWS, INCLUDING WITHOUT LIMITATION TEX. LAB. CODE §§ 21.001 ET SEQ.,
451.001, AND 411.082, AS AMENDED, TEX. CIV. PRAC. & REM. CODE § 122.001, AS
AMENDED, TEX. GOV’T. CODE §§ 431.005, 431.006, 554.001, AND 554.002, AS AMENDED,
TEX. ELEC. CODE §§ 253.102, 276.001, AND 276.004, AS AMENDED, AND TEX. HEALTH &
SAFETY CODE §§ 81.102 AND 165.002, AS AMENDED, THE TEXAS PAY DAY LAWS, INCLUDING
WITHOUT LIMITATION TEX. LAB. CODE §§ 61.001 ET SEQ. AND 62.001 ET SEQ., AS
AMENDED, AND ALL OTHER CONSTITUTIONAL, FEDERAL, STATE, LOCAL, AND MUNICIPAL LAW
CLAIMS, WHETHER STATUTORY, REGULATORY, COMMON LAW OR OTHERWISE, ARISING OUT OF
OR RELATING TO ANY AND ALL DISPUTES NOW EXISTING BETWEEN EMPLOYEE AND THE
COMPANY, WHETHER RELATED TO OR IN ANY WAY GROWING OUT OF, RESULTING FROM, OR TO
RESULT FROM THE EMPLOYEE’S EMPLOYMENT WITH THE COMPANY AND/OR TERMINATION OR
RESIGNATION FROM EMPLOYMENT WITH THE COMPANY, FOR OR BECAUSE OF ANY MATTER OR
THING DONE, OMITTED, OR ALLOWED TO BE DONE BY, THE EMPLOYEE, THE COMPANY OR THE
OTHER HEELYS RELEASEES, FOR ANY INCIDENTS, INCLUDING THOSE PAST AND PRESENT,
WHICH EXISTED AT ANY TIME PRIOR TO AND/OR CONTEMPORANEOUSLY WITH THE EFFECTIVE
DATE OF THIS AGREEMENT, INCLUDING ALL PAST, PRESENT, AND FUTURE DAMAGES,
INJURIES, COSTS, EXPENSES, FEES, EFFECTS, AND RESULTS IN ANY WAY RELATED TO OR
CONNECTED WITH SUCH INCIDENTS.


 


C.                                       NOTWITHSTANDING ANYTHING TO THE
CONTRARY HEREIN, THE COMPANY OR HEELYS, INC.’S OBLIGATIONS TO EMPLOYEE UNDER THE
INDEMNIFICATION AGREEMENT AND THIS AGREEMENT ARE NOT RELEASED, ARE NOT AFFECTED,
AND EXPRESSLY SURVIVE THE RELEASE HEREIN IN ALL RESPECTS.  SIMILARLY, THE
COMPANY OR HEELYS, INC.’S INDEMNIFICATION OBLIGATIONS TO EMPLOYEE UNDER
HEELYS, INC.’S ARTICLES OF INCORPORATION AND BYLAWS OR AT LAW ARE NOT RELEASED,
ARE NOT AFFECTED, AND EXPRESSLY SURVIVE THE RELEASE HEREIN.  AS OF THE EFFECTIVE
DATE OF THIS AGREEMENT, TO THE COMPANY’S KNOWLEDGE, EMPLOYEE HAS FULLY COMPLIED
WITH THE INDEMNIFICATION AGREEMENT.


 


3.                                         SEVERANCE COMPENSATION TERMS: 
SUBJECT TO THE TERMS OF SECTIONS 7 AND 15 HEREIN, THE PARTIES AGREE TO THE
FOLLOWING TERMS OF SEVERANCE COMPENSATION (“SEVERANCE COMPENSATION”):


 


A.                                       THE COMPANY SHALL PAY EMPLOYEE OR HIS
ESTATE FOURTEEN (14) MONTHS SEVERANCE AMOUNTING TO THE TOTAL SUM OF FOUR HUNDRED
AND SIXTY-SIX THOUSAND, SIX HUNDRED AND SIXTY-SIX AND 67/100 DOLLARS
($466,666.67), MINUS TAX-RELATED DEDUCTIONS (THE “SEVERANCE PROCEEDS”), IN FULL
COMPROMISE AND SETTLEMENT.  THE SEVERANCE PROCEEDS WILL BE PAID OUT (I) OVER A
FIVE MONTH PERIOD, IN TEN (10) SEMI-MONTHLY INSTALLMENTS OF SIXTEEN


 


3

--------------------------------------------------------------------------------



 


THOUSAND, SIX HUNDRED AND SIXTY-SIX AND 67/100 DOLLARS ($16,666.67), IN
ACCORDANCE WITH THE NORMAL PAYROLL PRACTICES AND POLICIES OF THE COMPANY,
BEGINNING SIX (6) MONTHS AFTER THE EFFECTIVE DATE, FOLLOWED BY (II) ONE LUMP SUM
PAYMENT OF THREE HUNDRED THOUSAND AND 00/100 DOLLARS ($300,000.00), IN THE MONTH
FOLLOWING THE COMPLETION OF THE INSTALLMENT PAYMENTS, IN ALL CASES MINUS
TAX-RELATED DEDUCTIONS.  THE SEVERANCE PROCEEDS ARE IN ADDITION TO ANY
COMPENSATION PREVIOUSLY ACCRUED OR PAID TO EMPLOYEE.


 


B.                                      IF EMPLOYEE ELECTS CONTINUATION COVERAGE
(WITH RESPECT TO EMPLOYEE’S COVERAGE AND/OR ANY ELIGIBLE DEPENDENT COVERAGE)
UNDER THE CONSOLIDATED OMNIBUS BUDGET RECONCILIATION ACT OF 1985 (“COBRA
CONTINUATION COVERAGE”) WITH RESPECT TO THE COMPANY’S GROUP HEALTH INSURANCE
PLAN, EMPLOYEE WILL BE RESPONSIBLE FOR PAYMENT OF THE MONTHLY COST OF COBRA
CONTINUATION COVERAGE, PROVIDED, HOWEVER, THE COMPANY WILL REIMBURSE EMPLOYEE
FOR THE MONTHLY COST OF ALL COBRA CONTINUATION COVERAGE NET OF ALL CO-PAY
AMOUNTS (IF ANY) EMPLOYEE WOULD HAVE PAID HAD EMPLOYEE’S EMPLOYMENT CONTINUED
PURSUANT TO EXHIBIT A.  SUCH COBRA CONTINUATION COVERAGE PAYMENTS BY THE COMPANY
WILL APPLY TO THE FOURTEEN (14) MONTH PERIOD FOLLOWING THE EFFECTIVE DATE;
PROVIDED, HOWEVER, THAT NOTHING HEREIN WILL AFFECT EMPLOYEE’S RIGHTS TO COBRA
CONTINUATION COVERAGE, AT EMPLOYEE’S EXPENSE, FOLLOWING THE EFFECTIVE DATE.


 


C.                                       THE COMPANY WILL REIMBURSE EMPLOYEE FOR
THE COST OF THE $500,000 LIFE INSURANCE POLICY FROM FIRST COLONY LIFE INSURANCE
COMPANY.  SUCH REIMBURSEMENT BY THE COMPANY WILL APPLY TO THE FOURTEEN (14)
MONTH PERIOD FOLLOWING THE EFFECTIVE DATE; PROVIDED, HOWEVER, THAT NOTHING
HEREIN WILL AFFECT EMPLOYEE’S RIGHTS TO OBTAIN LIFE INSURANCE AT EMPLOYEE’S
EXPENSE, FOLLOWING THE EFFECTIVE DATE.  THE COMPANY WILL REIMBURSE EMPLOYEE FOR
THE MONTHLY COST OF SUCH LIFE INSURANCE POLICY ON THE FIRST REGULAR PAYROLL DATE
OF THE COMPANY EACH MONTH.  NOTWITHSTANDING THE PRECEDING SENTENCE, OR ANY
PROVISION IN THIS AGREEMENT TO THE CONTRARY, NO REIMBURSEMENT FOR THE COST OF
THE LIFE INSURANCE POLICY WILL BE PAID WITHIN SIX (6) MONTHS FOLLOWING THE
EFFECTIVE DATE, IN ORDER FOR THIS AGREEMENT TO SATISFY THE REQUIREMENTS WITH
RESPECT TO A “SPECIFIED EMPLOYEE” AS PROVIDED UNDER SECTION 409A OF THE INTERNAL
REVENUE CODE OF 1986, AS AMENDED, AND THE TREASURY REGULATIONS PROMULGATED
THEREUNDER (“SECTION 409A”).  A SINGLE SUM CASH PAYMENT WILL BE MADE ON THE DATE
THAT IS SIX (6) MONTHS AND ONE (1) DAY FROM THE EFFECTIVE DATE.  SUCH SINGLE SUM
CASH PAYMENT WILL INCLUDE THE CUMULATIVE AMOUNTS THAT WOULD HAVE OTHERWISE BEEN
PAID TO EMPLOYEE DURING THE SIX (6) MONTH DELAY PERIOD, WITHOUT INTEREST. 
THEREAFTER, MONTHLY REIMBURSEMENT PAYMENTS WILL RESUME AS DESCRIBED ABOVE.


 


4.                                       EXPENSES AND ACCRUED LEAVE:


 


A.                                       SUBJECT TO EMPLOYEE’S COMPLIANCE WITH
ALL APPLICABLE EXPENSE POLICIES AND PROCEDURES, THE COMPANY WILL REIMBURSE
EMPLOYEE FOR ALL REASONABLE ACCRUED BUT UNPAID TRAVEL, LODGING, LONG DISTANCE
TELEPHONE AND OTHER BUSINESS COSTS AND EXPENSES REASONABLY INCURRED BY EMPLOYEE
WHILE RENDERING SERVICES PURSUANT TO


 


4

--------------------------------------------------------------------------------



 


EXHIBIT A, THROUGH AND INCLUDING THE EFFECTIVE DATE.  NOTWITHSTANDING THE
PRECEDING SENTENCE, OR ANY PROVISION IN THE APPLICABLE EXPENSE REIMBURSEMENT
POLICY OR PROCEDURE TO THE CONTRARY, IF AN EXPENSE REIMBURSEMENT WOULD
CONSTITUTE TAXABLE INCOME TO EMPLOYEE:  (I) THE AMOUNT OF EXPENSES ELIGIBLE FOR
REIMBURSEMENT DURING ANY CALENDAR YEAR SHALL NOT AFFECT THE AMOUNT OF EXPENSES
ELIGIBLE FOR REIMBURSEMENT IN ANY OTHER CALENDAR YEAR; (II) THE REIMBURSEMENT OF
AN ELIGIBLE EXPENSE SHALL BE MADE ON OR BEFORE DECEMBER 31 OF THE CALENDAR YEAR
FOLLOWING THE CALENDAR YEAR IN WHICH THE EXPENSE WAS INCURRED; AND (III) THE
RIGHT TO REIMBURSEMENT FOR EXPENSES SHALL NOT BE SUBJECT TO LIQUIDATION OR
EXCHANGE FOR ANOTHER BENEFIT.


 


B.                                      THE COMPANY WILL PAY EMPLOYEE AN AMOUNT
EQUAL TO ALL ACCRUED AND UNUSED VACATION AND PERSONAL DAY PAY THROUGH AND
INCLUDING THE EFFECTIVE DATE, CALCULATED IN ACCORDANCE WITH THE COMPANY’S
VACATION AND PERSONAL DAY POLICIES, PRACTICES, AND PROCEDURES.  SUCH PAYMENT
WILL BE MADE IN A SINGLE SUM PAYMENT WITHIN SIXTY (60) DAYS OF THE EFFECTIVE
DATE.


 


5.                                         NO ADMISSION OF LIABILITY:  THE
PARTIES STIPULATE THAT BY DISCUSSING AND/OR ENTERING INTO THIS AGREEMENT, THE
PARTIES DO NOT ADMIT, AND THEY SPECIFICALLY DENY, ANY VIOLATION OF ANY
CONSTITUTIONAL, FEDERAL, STATE, LOCAL, OR MUNICIPAL LAW, WHETHER, STATUTORY,
REGULATORY, COMMON LAW, OR OTHERWISE.  NEITHER THE PROPOSAL OF THIS AGREEMENT
NOR THE PARTIES’ EXECUTION OF IT SHALL IN ANY WAY BE CONSTRUED AS AN ADMISSION
OF LIABILITY IN ANY LEGAL, ARBITRAL, OR ADMINISTRATIVE PROCEEDING.  THIS
AGREEMENT HAS BEEN ENTERED INTO IN RELEASE AND COMPROMISE OF THE CLAIMS AND
CONTROVERSIES AND OTHER MATTERS AS STATED HEREIN AND TO AVOID THE EXPENSE AND
BURDEN OF DISPUTE RESOLUTION.


 


6.                                       STATEMENT OF UNDERSTANDING:  BY
EXECUTING THIS AGREEMENT, EMPLOYEE ACKNOWLEDGES THAT (A) EMPLOYEE HAS BEEN GIVEN
AT LEAST TWENTY-ONE (21) DAYS TO CONSIDER THE TERMS OF THIS AGREEMENT, AND HAS
EITHER CONSIDERED IT FOR THAT PERIOD OF TIME OR KNOWINGLY AND VOLUNTARILY WAIVED
THE RIGHT TO DO SO; (B) EMPLOYEE HAS BEEN ADVISED BY VIRTUE OF THIS PART OF THE
AGREEMENT TO CONSULT WITH AN ATTORNEY REGARDING THE TERMS OF THIS AGREEMENT;
(C) EMPLOYEE HAS CONSULTED WITH, OR HAD SUFFICIENT OPPORTUNITY TO CONSULT WITH,
AN ATTORNEY OF  EMPLOYEE’S OWN CHOOSING REGARDING THE TERMS OF THIS AGREEMENT;
(D) EMPLOYEE HAS READ THIS AGREEMENT AND FULLY UNDERSTANDS THE TERMS OF THIS
AGREEMENT AND THEIR IMPORT; (E) EXCEPT AS PROVIDED BY THIS AGREEMENT, EMPLOYEE
HAS NO CONTRACTUAL RIGHT OR CLAIM TO THE PAYMENTS AND BENEFITS DESCRIBED HEREIN;
(F) THE CONSIDERATION PROVIDED FOR HEREIN IS GOOD AND VALUABLE; AND (G) EMPLOYEE
IS ENTERING INTO THIS AGREEMENT VOLUNTARILY, OF EMPLOYEE’S OWN FREE WILL, AND
WITHOUT ANY COERCION, UNDUE INFLUENCE, THREAT, OR INTIMIDATION OF ANY KIND.


 


7.                                       REVOCATION:  WITHIN THE SEVEN
(7) CONSECUTIVE CALENDAR DAYS FOLLOWING EMPLOYEE’S EXECUTION OF THIS AGREEMENT
(THE “REVOCATION PERIOD”), EMPLOYEE MAY REVOKE THIS AGREEMENT BY WRITTEN NOTICE
SENT BY BOTH FAX AND FIRST CLASS MAIL TO THE COMPANY IN CARE OF ITS ATTORNEY,
KENNETH C. BROODO, GARDERE WYNNE SEWELL LLP, 1601 ELM STREET, SUITE 3000,
DALLAS, TEXAS  75201-4761, FAX NUMBER (214) 999-3626.  IF

 

5

--------------------------------------------------------------------------------

 



 


EMPLOYEE REVOKES THIS AGREEMENT, THE EMPLOYEE SHALL HAVE NO RIGHT OR ENTITLEMENT
TO RECEIVE (AS APPLICABLE) ANY OF THE SEVERANCE COMPENSATION DESCRIBED IN
SECTION 3 OF THIS AGREEMENT.  EMPLOYEE UNDERSTANDS THAT IF THE COMPANY DOES NOT
RECEIVE NOTICE OF REVOCATION PRIOR TO THE EXPIRATION OF THE REVOCATION PERIOD,
EMPLOYEE SHALL HAVE FOREVER WAIVED THE RIGHT TO REVOKE THIS AGREEMENT, AND THIS
AGREEMENT AND ALL OF ITS TERMS SHALL HAVE FULL FORCE AND EFFECT.


 


8.                                       RETURN OF PROPERTY:  THE EMPLOYEE SHALL
RETURN TO THE COMPANY ALL OF ITS PROPERTY AND THAT OF THE OTHER HEELYS RELEASEES
WITHIN EMPLOYEE’S POSSESSION, CUSTODY, OR CONTROL, INCLUDING WITHOUT LIMITATION,
ALL ORIGINALS AND COPIES OF ALL MATERIALS AND DOCUMENTS, ALL EQUIPMENT, AND ALL
HARDCOPY AND/OR COMPUTER-BASED DOCUMENTS, BOOKS, RECORDS, VIDEOS, DISKS, DATA
FILES, AUDIO AND VIDEO RECORDINGS, AND OTHER THINGS PERTAINING TO THE COMPANY OR
CONTAINING ITS INFORMATION, WHETHER OBTAINED DIRECTLY OR INDIRECTLY FROM THE
COMPANY AND WITH OR WITHOUT ITS KNOWLEDGE OR CONSENT (COLLECTIVELY, “THE COMPANY
INFORMATION”).  THE EMPLOYEE WARRANTS AND REPRESENTS THAT HE WILL NOT DIRECTLY
OR INDIRECTLY DUPLICATE, REPLICATE, OR OTHERWISE RETAIN ANY COPIES OF ANY
COMPANY INFORMATION IN ANY FORM OR FASHION.  WITHIN THREE (3) BUSINESS DAYS OF
EXECUTING THIS AGREEMENT, THE EMPLOYEE WILL RETURN THE COMPANY INFORMATION BY
HAND DELIVERY TO HEELYS, C/O KENNETH C. BROODO, GARDERE WYNNE SEWELL LLP, 1601
ELM STREET, SUITE 3000, DALLAS, TEXAS  75201-4761.  NOTWITHSTANDING THE
FOREGOING PROVISIONS IN THIS PARAGRAPH 8, EMPLOYEE’S ATTORNEY(S) MAY RETAIN
INFORMATION AND DOCUMENTS PROVIDED TO THEM BY EMPLOYEE IN CONNECTION WITH
SEEKING LEGAL ADVICE RELATING TO THIS AGREEMENT AND HIS EMPLOYMENT WITH THE
COMPANY.


 


9.                                       PROTECTION OF CONFIDENTIAL INFORMATION:


 


A.                                       EMPLOYEE ACKNOWLEDGES THAT HE HAS HAD
ACCESS TO AND HAS BECOME FAMILIAR WITH VARIOUS TRADE SECRETS AND PROPRIETARY AND
CONFIDENTIAL INFORMATION OF THE COMPANY, INCLUDING, BUT NOT LIMITED TO, THE
IDENTITY, RESPONSIBILITY, AND/OR INCOME OF EMPLOYEES, COSTS OF DOING BUSINESS,
FINANCIAL INFORMATION, FORMULAS, PROCESSES, AND SUPPLIERS, COMPILATIONS OF
INFORMATION, RECORDS, CUSTOMER INFORMATION, METHODS OF DOING BUSINESS,
INFORMATION ABOUT PAST, PRESENT, PENDING, AND/OR PLANNED TRANSACTIONS, AND OTHER
CONFIDENTIAL INFORMATION (COLLECTIVELY REFERRED TO AS “CONFIDENTIAL
INFORMATION”), WHICH ARE OWNED BY THE COMPANY AND REGULARLY USED IN THE
OPERATION OF ITS BUSINESS, AND AS TO WHICH THE COMPANY TAKES PRECAUTIONS TO
PREVENT DISSEMINATION TO PERSONS OTHER THAN CERTAIN DIRECTORS, OFFICERS, AND
EMPLOYEES.  EMPLOYEE ACKNOWLEDGES THAT THE CONFIDENTIAL INFORMATION (I) IS
SECRET AND NOT KNOWN IN THE INDUSTRY; (II) GIVES THE COMPANY AN ADVANTAGE OVER
COMPETITORS WHO DO NOT KNOW OR USE THE CONFIDENTIAL INFORMATION; (III) IS OF
SUCH VALUE AND NATURE AS TO MAKE IT REASONABLE AND NECESSARY TO PROTECT AND
PRESERVE THE CONFIDENTIALITY AND SECRECY OF THE CONFIDENTIAL INFORMATION; AND
(IV) CONSTITUTES A VALUABLE, SPECIAL, AND UNIQUE ASSET OF THE COMPANY, THE
DISCLOSURE OF WHICH COULD CAUSE SUBSTANTIAL INJURY AND LOSS OF PROFITS AND
GOODWILL TO THE COMPANY.


 


6

--------------------------------------------------------------------------------



 


B.                                      EMPLOYEE SHALL NOT IN ANY WAY USE OR
DISCLOSE ANY CONFIDENTIAL INFORMATION, DIRECTLY OR INDIRECTLY, AT ANY TIME IN
THE FUTURE, AND SHALL OTHERWISE PROTECT SUCH INFORMATION FROM UNAUTHORIZED USE
OR DISCLOSURE BY OTHERS.  ALL FILES, RECORDS, DOCUMENTS, INFORMATION, DATA, AND
SIMILAR ITEMS RELATING TO THE BUSINESS OF THE COMPANY, WHETHER PREPARED BY
EMPLOYEE OR OTHERWISE COMING INTO HIS POSSESSION, WILL REMAIN THE EXCLUSIVE
PROPERTY OF COMPANY, AND IN ANY EVENT MUST BE PROMPTLY DELIVERED TO THE COMPANY
UPON EXECUTION OF THIS AGREEMENT.  CONFIDENTIAL INFORMATION DOES NOT INCLUDE
MATERIAL, DATA, DOCUMENTS, AND/OR INFORMATION THAT THE COMPANY HAS VOLUNTARILY
PLACED IN THE PUBLIC DOMAIN; THAT HAS BEEN LAWFULLY AND INDEPENDENTLY DEVELOPED
AND PUBLICLY DISCLOSED BY THIRD PARTIES; THAT CONSTITUTES THE GENERAL KNOWLEDGE
AND SKILLS GAINED BY EMPLOYEE DURING THE TIME PERIOD OF HIS EMPLOYMENT WITH THE
COMPANY; OR THAT OTHERWISE ENTERS THE PUBLIC DOMAIN THROUGH LAWFUL MEANS.


 


10.                                 SURVIVAL OF EMPLOYMENT TERMS; RESTRICTIVE
COVENANTS:


 


A.                                       THE CONTRACTUAL TERMS STATED IN
EXHIBIT A THAT APPLY POST-EMPLOYMENT, INCLUDING WITHOUT LIMITATION SUCH TERMS
STATED IN PARAGRAPHS 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, AND
21 OF EXHIBIT A (INCLUDING SUBPARTS), SHALL SURVIVE THE EXECUTION OF THIS
AGREEMENT AND CONTINUE IN FULL FORCE AND EFFECT, SUBJECT TO THE MODIFICATIONS
STATED IN THIS AGREEMENT.  THE EMPLOYMENT PERIOD AS REFERENCED IN PARAGRAPHS 8
AND 9 OF EXHIBIT A IS DEEMED TO END ON THE DATE OF THIS AGREEMENT.


 


B.                                      THE NONCOMPETITION TERM DEFINED IN
PARAGRAPH 11 OF EXHIBIT A (“NONCOMPETITION TERM”) IS HEREBY MODIFIED FROM ONE
(1) YEAR TO SIX (6) MONTHS WITH REGARD TO COMPETITIVE BUSINESS ACTIVITIES OTHER
THAN THAT BASED ON WHEELED FOOTWEAR PRODUCTS THAT COMPETE WITH PRODUCTS OF THE
COMPANY; PROVIDED, HOWEVER, THAT THE NONCOMPETITION TERM SHALL CONTINUE TO APPLY
FOR THE FULL YEAR STATED IN EXHIBIT A, WITH REGARD TO COMPETITIVE BUSINESS
ACTIVITIES BASED ON ANY AND ALL WHEELED FOOTWEAR PRODUCTS THAT COMPETE WITH
PRODUCTS OF THE COMPANY AND FOR PURPOSES OF PARAGRAPH 12 OF EXHIBIT A; PROVIDED
FURTHER, THAT THE TERMS OF PARAGRAPHS 11 AND 12 OF EXHIBIT A SHALL OTHERWISE
SURVIVE THE EXECUTION OF THIS AGREEMENT AND CONTINUE IN FULL FORCE AND EFFECT. 
THE POST-EMPLOYMENT PORTION OF THE NONCOMPETITION TERM, AS PARTIALLY MODIFIED BY
THIS AGREEMENT, SHALL COMMENCE UPON THE EFFECTIVE DATE OF THIS AGREEMENT.


 


C.                                       THE COMPANY ACKNOWLEDGES THE EMPLOYEE’S
DISCLOSURE OF BUSINESS DISCUSSIONS WITH A THIRD PARTY (THE “THIRD PARTY”) OVER A
POSSIBLE LICENSING AGREEMENT FOR THE USE OF A BRAND NAME IN CONJUNCTION WITH A
LINE OF COMPANY FOOTWEAR, AS DISCLOSED THROUGH EMPLOYEE’S WEEKLY REPORT TO THE
BOARD OF THE COMPANY IN JANUARY 2008, WITH TERMS TO BE NEGOTIATED (“LICENSING
DISCUSSIONS”).  THE EMPLOYEE SHALL NOT ENGAGE IN ANY SIMILAR LICENSING
DISCUSSIONS OF ANY KIND WITH THE THIRD PARTY, DURING THE TWELVE (12) MONTH
PERIOD FOLLOWING THE EFFECTIVE DATE; PROVIDED THAT, THE RESTRICTIVE COVENANTS
REFERENCED IN EXHIBIT A AND IN THIS AGREEMENT SHALL CONTINUE TO APPLY AT ALL
TIMES WITHIN THE NONCOMPETITION TERM, AS PARTIALLY MODIFIED BY THIS AGREEMENT.


 


7

--------------------------------------------------------------------------------



 


11.                                 MUTUAL NON-DISPARAGEMENT:  EMPLOYEE, ON HIS
OWN BEHALF, AND THE COMPANY, SOLELY ON BEHALF OF ITS EMPLOYEES AT THE VICE
PRESIDENT LEVEL AND ABOVE WHO HAVE ACTUAL AUTHORITY TO SPEAK OR ACT ON THE
SUBJECT DESCRIBED HEREIN, SHALL NOT MAKE ANY STATEMENTS, COMMENTS, OR
COMMUNICATIONS IN ANY FORM, ORAL, WRITTEN, OR ELECTRONIC, WHICH WOULD CONSTITUTE
LIBEL, SLANDER, OR DISPARAGEMENT OF ONE ANOTHER; PROVIDED, HOWEVER, THAT THE
TERMS OF THIS SECTION SHALL NOT APPLY TO COMMUNICATIONS BETWEEN THE PARTIES AND
AS APPLICABLE, THEIR ATTORNEYS OR OTHER PERSONS WITH WHOM COMMUNICATIONS WOULD
BE SUBJECT TO A CLAIM OF PRIVILEGE EXISTING UNDER COMMON LAW, STATUTE, OR
RULE OF PROCEDURE.  WHERE APPLICABLE, THIS MUTUAL NON-DISPARAGEMENT AGREEMENT
APPLIES TO ANY PUBLIC OR PRIVATE STATEMENTS, COMMENTS, OR COMMUNICATIONS IN ANY
FORM, ORAL, WRITTEN, OR ELECTRONIC.  THE PARTIES SHALL NOT IN ANY WAY SOLICIT
ANY SUCH STATEMENTS, COMMENTS OR COMMUNICATIONS FROM OTHERS.  SUBJECT TO THE
TERMS OF THIS PROVISION, THE COMPANY MAY ISSUE A PRESS RELEASE REGARDING
EMPLOYEE’S RESIGNATION FROM THE COMPANY.  PRIOR TO ISSUANCE OF THE REFERENCED
PRESS RELEASE EMPLOYEE SHALL BE PERMITTED TO REVIEW THE RELEASE AND TO PROVIDE
COMMENTS TO IT.  THE PARTIES SHALL MUTUALLY AGREE ON THE LANGUAGE CONCERNING
EMPLOYEE’S RESIGNATION AND RELATED MATTERS.


 


12.                                 PAYMENT TERMINATION; LIQUIDATED DAMAGES:  IN
THE EVENT THAT EMPLOYEE COMMITS A MATERIAL BREACH OF THE TERMS OF THE FOREGOING
SECTIONS 9 AND/OR 10 OF THIS AGREEMENT (INCLUDING THE RESTRICTIVE COVENANTS
STATED IN EXHIBIT A), THE COMPANY MAY FOREVER TERMINATE PAYMENT OF ALL REMAINING
SEVERANCE COMPENSATION PAYMENTS, AND THE EMPLOYEE SHALL BECOME IMMEDIATELY
LIABLE TO THE COMPANY FOR LIQUIDATED DAMAGES IN THE AMOUNT OF NINETY PERCENT
(90%) OF ALL SEVERANCE COMPENSATION PAID TO EMPLOYEE BY THE COMPANY.  THE
PARTIES STIPULATE THAT SUCH LIQUIDATED DAMAGES ARE REASONABLE CONSIDERING THAT
THIS AGREEMENT HAS INTRINSIC VALUE FOR THE COMPANY BECAUSE OF ITS COMPLETE
CONFIDENTIALITY AND OTHER PROTECTIONS, AND FURTHER CONSIDERING THAT IN THE EVENT
OF SUCH A BREACH, THE COMPANY’S ACTUAL DAMAGES WILL BE DIFFICULT AND IMPRACTICAL
TO ASCERTAIN, SO THAT THE STATED LIQUIDATED DAMAGES WILL BE JUST AND PROPER
COMPENSATION FOR ANY DAMAGES CAUSED BY ANY BREACH FOR WHICH THIS
SECTION APPLIES; PROVIDED, HOWEVER, THAT THE COMPANY MAY MAKE AN ELECTION OF
REMEDIES FOR ACTUAL DAMAGES, TO THE EXTENT THAT IT CAN PROVE RECOVERABLE ACTUAL
DAMAGES IN EXCESS OF THE LIQUIDATED DAMAGES STATED IN THIS SECTION OF THE
AGREEMENT.  NOTWITHSTANDING ANY REQUIREMENT THAT THE EMPLOYEE PAY DAMAGES AS
PROVIDED IN THIS SECTION, THE REMAINING PROVISIONS OF THIS AGREEMENT WILL REMAIN
IN FULL FORCE AND EFFECT.


 


13.                                 RESIGNATION; SECURITIES FILINGS:  AS OF THE
EFFECTIVE DATE, THE EMPLOYEE RESIGNS FROM HIS EMPLOYMENT WITH THE COMPANY AND
ALL COMPANY AFFILIATES AND SUBSIDIARIES, AS APPLICABLE, AND FROM ANY AND ALL
POSITIONS AS AN OFFICER OR DIRECTOR, OR BOTH, OF THE COMPANY AND ALL COMPANY
AFFILIATES AND SUBSIDIARIES.  THIS AGREEMENT WILL BE DISCLOSED IN AN 8-K FILING
AND/OR OTHER REQUIRED SECURITIES FILINGS WITH THE SECURITIES AND EXCHANGE
COMMISSION, AS APPLICABLE.


 


14.                                 WAIVER OF RE-EMPLOYMENT:  THE EMPLOYEE
WAIVES AND RELEASES FOREVER ANY RIGHT OR RIGHTS HE MIGHT HAVE TO EMPLOYMENT,
REEMPLOYMENT, OR REINSTATEMENT WITH THE COMPANY OR THE OTHER HEELYS RELEASEES,
FOR NOW AND ANY TIME IN THE FUTURE, AND


 


8

--------------------------------------------------------------------------------



 


AGREES NOT TO SEEK OR MAKE APPLICATION FOR EMPLOYMENT WITH EITHER THE COMPANY OR
THE OTHER HEELYS RELEASEES.


 


15.                                 SECTION 409A COMPLIANCE:  THIS AGREEMENT
SHALL BE CONSTRUED AND INTERPRETED TO THE MAXIMUM EXTENT POSSIBLE IN A MANNER TO
AVOID ANY ADVERSE TAX CONSEQUENCES TO EMPLOYEE UNDER SECTION 409A.  IF THE
COMPANY OR EMPLOYEE REASONABLY DETERMINES THAT ANY COMPENSATION OR BENEFITS
PAYABLE UNDER THIS AGREEMENT MAY BE SUBJECT TO SECTION 409A, THE COMPANY AND
EMPLOYEE SHALL WORK TOGETHER TO ADOPT SUCH AMENDMENTS TO THIS AGREEMENT OR ADOPT
OTHER POLICIES OR PROCEDURES (INCLUDING AMENDMENTS, POLICIES AND PROCEDURES WITH
RETROACTIVE EFFECT), OR TAKE ANY OTHER COMMERCIALLY REASONABLE ACTIONS NECESSARY
OR APPROPRIATE TO:  (A) EXEMPT THE COMPENSATION AND BENEFITS PAYABLE UNDER THIS
AGREEMENT FROM SECTION 409A AND/OR TO PRESERVE THE INTENDED TAX TREATMENT OF THE
COMPENSATION AND BENEFITS PROVIDED WITH RESPECT TO THIS AGREEMENT OR (B) COMPLY
WITH THE REQUIREMENTS OF SECTION 409A.


 


16.                                 ENTIRE AGREEMENT:  THIS AGREEMENT
CONSTITUTES THE ENTIRE AGREEMENT OF THE PARTIES WITH REGARD TO THE SUBJECT
MATTER OF THIS AGREEMENT, AND SUPERSEDES ALL PRIOR AND CONTEMPORANEOUS
NEGOTIATIONS AND AGREEMENTS, ORAL OR WRITTEN, WITH REGARD TO THE SAME SUBJECT
MATTER, EXCEPT FOR THE CONTRACTUAL TERMS STATED IN EXHIBIT A THAT APPLY
POST-EMPLOYMENT, INCLUDING WITHOUT LIMITATION SUCH TERMS STATED IN PARAGRAPHS 6,
7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, AND 21 OF EXHIBIT A
(INCLUDING SUBPARTS), SUBJECT TO THE MODIFICATIONS STATED IN THIS AGREEMENT. 
ALL PRIOR AND CONTEMPORANEOUS NEGOTIATIONS AND AGREEMENTS REGARDING THE SUBJECT
MATTER OF THIS AGREEMENT ARE DEEMED INCORPORATED AND MERGED INTO THIS AGREEMENT
AND ARE DEEMED TO HAVE BEEN ABANDONED IF NOT SO INCORPORATED, SUBJECT TO THE
EXCEPTIONS STATED IN THIS SECTION.  IN THE EVENT OF AN IRRECONCILABLE CONFLICT
BETWEEN THE SURVIVING PROVISIONS OF EXHIBIT A AND THE PROVISIONS OF THIS
AGREEMENT, THIS AGREEMENT SHALL GOVERN.  NO REPRESENTATIONS, ORAL OR WRITTEN,
ARE BEING RELIED UPON BY EITHER PARTY IN EXECUTING THIS AGREEMENT OTHER THAN THE
EXPRESS REPRESENTATIONS SET FORTH IN THIS AGREEMENT.  THE PARTIES HAVE EACH
ENTERED INTO THIS AGREEMENT BASED ON THEIR OWN INDEPENDENT JUDGMENT.  THIS
AGREEMENT CANNOT BE CHANGED OR TERMINATED WITHOUT THE EXPRESS WRITTEN CONSENT OF
THE PARTIES.


 


17.                                 OTHER DOCUMENTATION:  THE PARTIES AGREE TO
PROMPTLY EXECUTE, ACKNOWLEDGE AND DELIVER ALL FURTHER DOCUMENTS AND INSTRUMENTS
THAT MAY BE NECESSARY OR CONVENIENT TO CONSUMMATE THIS AGREEMENT; AND TO
EXECUTE, ACKNOWLEDGE, ATTEST AND DELIVER ALL ADDITIONAL DOCUMENTS, INSTRUMENTS,
CONSENTS AND APPROVALS NECESSARY OR ADVISABLE TO MORE FULLY EVIDENCE AND PERFECT
EACH PARTY’S RIGHTS AND OBLIGATIONS DESCRIBED IN THIS AGREEMENT.


 


18.                                 NON-WAIVER:  ONE OR MORE WAIVERS OF A BREACH
OF ANY COVENANT, TERM, OR PROVISION OF THIS AGREEMENT BY ANY PARTY SHALL NOT BE
CONSTRUED AS A WAIVER OF A SUBSEQUENT BREACH OF THE SAME COVENANT, TERM OR
PROVISION; NOR SHALL IT BE CONSIDERED A WAIVER OF ANY OTHER THEN EXISTING,
PRECEDING, OR SUBSEQUENT BREACH OF A DIFFERENT COVENANT, TERM, OR PROVISION.


 


9

--------------------------------------------------------------------------------



 


19.                                 AUTHORITY:  THE EMPLOYEE HEREBY ACKNOWLEDGES
AND EXPRESSLY WARRANTS AND REPRESENTS FOR HIMSELF, AND FOR HIS PREDECESSORS,
SUCCESSORS, ASSIGNS, HEIRS, EXECUTORS, ADMINISTRATORS, AND LEGAL
REPRESENTATIVES, AS APPLICABLE, THAT HE (A) IS LEGALLY COMPETENT AND AUTHORIZED
TO EXECUTE THIS AGREEMENT; (B) HAS NOT ASSIGNED, PLEDGED, OR OTHERWISE IN ANY
MANNER, SOLD OR TRANSFERRED, EITHER BY INSTRUMENT IN WRITING OR OTHERWISE, ANY
RIGHT, TITLE, INTEREST, OR CLAIM THAT HE MAY HAVE BY REASON OF ANY MATTER
DESCRIBED IN THIS AGREEMENT; (C) HAS THE FULL RIGHT AND AUTHORITY TO ENTER INTO
THIS AGREEMENT AND TO CONSUMMATE THE COVENANTS CONTEMPLATED HEREIN; AND (D) WILL
EXECUTE AND DELIVER SUCH FURTHER DOCUMENTS AND UNDERTAKE SUCH FURTHER ACTIONS AS
MAY REASONABLY BE REQUIRED TO EFFECT ANY OF THE AGREEMENTS AND COVENANTS IN THIS
AGREEMENT.  THE COMPANY HEREBY REPRESENTS THAT THIS AGREEMENT HAS BEEN DULY
AUTHORIZED BY THE COMPANY AND THAT THE PERSON EXECUTING THIS AGREEMENT ON BEHALF
OF THE COMPANY IS AUTHORIZED TO EXECUTE THIS AGREEMENT..


 


20.                                 SEVERABILITY:  IF ANY PROVISION OR TERM OF
THIS AGREEMENT IS HELD TO BE ILLEGAL, INVALID, OR UNENFORCEABLE, SUCH PROVISION
OR TERM SHALL BE FULLY SEVERABLE; THIS AGREEMENT SHALL BE CONSTRUED AND ENFORCED
AS IF SUCH ILLEGAL, INVALID, OR UNENFORCEABLE PROVISION HAD NEVER COMPRISED PART
OF THIS AGREEMENT; AND THE REMAINING PROVISIONS OF THIS AGREEMENT SHALL REMAIN
IN FULL FORCE AND EFFECT AND SHALL NOT BE AFFECTED BY THE ILLEGAL, INVALID, OR
UNENFORCEABLE PROVISION OR BY ITS SEVERANCE FROM THIS AGREEMENT.  FURTHERMORE,
IN LIEU OF EACH SUCH ILLEGAL, INVALID, OR UNENFORCEABLE PROVISION OR TERM THERE
SHALL BE ADDED AUTOMATICALLY AS A PART OF THIS AGREEMENT ANOTHER PROVISION OR
TERM AS SIMILAR TO THE ILLEGAL, INVALID, OR UNENFORCEABLE PROVISION AS MAY BE
POSSIBLE AND THAT IS LEGAL, VALID, AND ENFORCEABLE.


 


21.                                 ATTORNEYS’ FEES IN THE EVENT OF BREACH:  THE
PARTIES AGREE THAT SHOULD A PARTY TO THIS AGREEMENT MAKE A CLAIM AGAINST ANOTHER
PARTY TO THIS AGREEMENT FOR A BREACH OF ANY PROVISION OF THIS AGREEMENT, THE
PREVAILING PARTY SHALL BE ENTITLED TO RECOVER ITS ATTORNEYS’ FEES, EXPENSES, AND
COSTS.  THE PARTIES HEREBY AGREE THAT EACH PARTY SHALL HAVE THE RIGHT TO SEEK
SPECIFIC PERFORMANCE OF THIS AGREEMENT, AND DECLARATORY AND INJUNCTIVE RELIEF.


 


22.                                 GOVERNING LAW; EXCLUSIVE VENUE:  ALL
QUESTIONS CONCERNING THE CONSTRUCTION, VALIDITY AND INTERPRETATION OF THIS
AGREEMENT AND ITS EXHIBITS WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF TEXAS WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW OR
CONFLICT OF LAW PROVISION OR RULE (WHETHER OF TEXAS OR ANY OTHER JURISDICTION)
THAT WOULD CAUSE THE APPLICATION OF THE LAWS OF ANY JURISDICTION OTHER THAN
TEXAS, UNLESS PREEMPTED BY FEDERAL LAW OR OTHERWISE STATED IN THIS AGREEMENT. 
THE PARTIES CONSENT, STIPULATE AND AGREE THAT THE EXCLUSIVE VENUE OF ANY
LAWSUIT, ARBITRATION, OR OTHER PROCEEDING REFERENCED IN, ARISING FROM, OR
RELATED TO THIS AGREEMENT SHALL BE DALLAS, TEXAS.


 


23.                                 NO ASSIGNMENT:  THE EMPLOYEE SHALL NOT
ASSIGN ANY OF HIS RIGHTS UNDER THIS AGREEMENT, OR DELEGATE THE PERFORMANCE OF
ANY OF HIS DUTIES HEREUNDER, WITHOUT THE PRIOR WRITTEN CONSENT OF THE COMPANY.


 


10

--------------------------------------------------------------------------------



 


24.                                 SUCCESSORS AND ASSIGNS: ALL OF THE
PROVISIONS OF THIS AGREEMENT SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF
THE PARTIES HERETO AND THEIR RESPECTIVE HEIRS, IF ANY, SUCCESSORS, AND PERMITTED
ASSIGNS.  THE MERGER OR CONSOLIDATION OF THE COMPANY INTO OR WITH ANY OTHER
ENTITY SHALL NOT TERMINATE THIS AGREEMENT.


 


25.                                 CONSTRUCTION:  THE PARTIES WERE EACH FULLY
REPRESENTED BY COUNSEL IN NEGOTIATING THIS AGREEMENT.  THE LANGUAGE OF ALL PARTS
OF THIS AGREEMENT SHALL IN ALL CASES BE CONSTRUED AS A WHOLE, ACCORDING TO ITS
FAIR MEANING, AND NOT STRICTLY FOR OR AGAINST ANY PARTY.  AS USED IN THIS
AGREEMENT, THE SINGULAR OR PLURAL NUMBER SHALL BE DEEMED TO INCLUDE THE OTHER
WHENEVER THE CONTEXT SO INDICATES OR REQUIRES.


 


26.                                 COUNTERPARTS:  IT IS UNDERSTOOD AND AGREED
THAT THIS AGREEMENT MAY BE EXECUTED IN MULTIPLE ORIGINALS AND/OR COUNTERPARTS,
EACH OF WHICH SHALL BE DEEMED AN ORIGINAL FOR ALL PURPOSES, BUT ALL SUCH
COUNTERPARTS TOGETHER SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.


 


27.                                 HEADINGS:  THE HEADINGS OF THIS AGREEMENT
ARE FOR PURPOSES OF REFERENCE ONLY AND SHALL NOT LIMIT OR DEFINE THE MEANING OF
THE PROVISIONS OF THIS AGREEMENT.


 


{THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK}

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, THE PARTIES, INTENDING TO BE LEGALLY BOUND BY THIS
AGREEMENT, HAVE DULY EXECUTED THIS AGREEMENT, AS OF THE DATES INDICATED BELOW:

 

COMPANY:

HEELING SPORTS LIMITED, A TEXAS LIMITED

 

PARTNERSHIP

 

 

Address:

By:

Heeling Management Corp.,

 

 

Its sole general partner

3200 Belmeade Drive

 

Suite 100

By:

/s/ Gary L. Martin

 

Carrollton TX 75006

Name:

Gary L. Martin

 

 

Title:

Chairman

 

 

 

 

Date: February 1, 2008

 

EMPLOYEE:

MICHAEL G. STAFFARONI

Address:

 

 

/s/ MICHAEL G. STAFFARONI

 

2817 Milton

 

Dallas TX 75205

Date: February 1, 2008

 

 

 

12

--------------------------------------------------------------------------------